651 F.2d 1162
In the Matter of CONSOLIDATED MOTOR INNS, Debtor.CONSOLIDATED MOTOR INNS, Appellant,v.BVA CREDIT CORPORATION, Appellee.
No. 79-1240.
United States Court of Appeals,Fifth Circuit.
June 3, 1981.

Charles E. Campbell, Atlanta, Ga., for appellant.
Arthur B. Seymour, Atlanta, Ga., for appellee.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion December 15, 1980, 5 Cir., 1980, 632 F.2d 1178).
Before GODBOLD, Chief Judge, BROWN, AINSWORTH, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON, THOMAS A. CLARK, and WILLIAMS, Circuit Judges.*

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc on briefs without oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Judge Hill cast a vote on the issue of whether a rehearing en banc should be granted in this case.  He has discovered that he was disqualified and has withdrawn his vote.  He did not participate in conference or discussion of the case, formally or informally, and his vote did not affect the outcome.  He will not participate in further proceedings in the case